1
2
3                                 UNITED STATES DISTRICT COURT
4                                         DISTRICT OF NEVADA
5     DAMON R. JOHNSON,                                       Case No. 2:21-cv-00561-RFB-NJK
6                                               Plaintiff,                     ORDER
7            v.
8     NEVADA DEPARTMENT OF
      CORRECTIONS, et al.,
9
                                             Defendants.
10
11
12   I.     DISCUSSION

13          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by an

14   individual who has been released from the custody of the Nevada Department of Corrections. On

15   April 5, 2021, Plaintiff submitted an application to proceed in forma pauperis for prisoners.

16   Docket No. 1. On April 7, 2021, this Court denied the Plaintiff’s application without prejudice

17   because the application was incomplete and directed Plaintiff to file a new fully complete

18   application on or before June 7, 2021. Docket No. 3. On May 17, 2021, Plaintiff filed a notice of

19   change of address. Docket No. 4. The Court now directs Plaintiff to file an application to proceed

20   in forma pauperis by a non-prisoner on or before June 17, 2021 or pay the full filing fee of $402.

21   The Court will retain Plaintiff’s civil rights complaint, Docket No. 1-1, but the Court will not file

22   it until the matter of the payment of the filing fee is resolved.

23   II.    CONCLUSION

24          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send Plaintiff

25   the approved form application to proceed in forma pauperis by a non-prisoner, as well as the

26   document entitled information and instructions for filing an in forma pauperis application.

27          IT IS FURTHER ORDERED that, on or before June 17, 2021, Plaintiff shall either: (1)

28   file a fully complete application to proceed in forma pauperis by a non-prisoner; or (2) pay the full
1
     filing fee of $402.
2
            IT IS FURTHER ORDERED that, if Plaintiff does not timely comply with this order, this
3
     case will be subject to dismissal without prejudice for Plaintiff to file a new case with the Court
4
     when Plaintiff is either able to file a fully complete application to proceed in forma pauperis by a
5
     non-prisoner or pays the full $402 filing fee.
6
            IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint, Docket
7
     No. 1-1, but the Court will not file it until the matter of the payment of the filing fee is resolved.
8
            DATED: May 18, 2021.
9
10                                                    __________________________________
                                                      NANCY J. KOPPE
11                                                    UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       -2-
